Exhibit 10.72

AMARILLO BIOSCIENCES, INC.
2018 EMPLOYEE STOCK OPTION PLAN


ADOPTED SEPTEMBER 24, 2018


ARTICLE I -- GENERAL


1.01.  Purposes.


The purposes of this 2018 Employee Stock Option Plan (the "Plan") are to: (1)
closely associate the interests of the management of AMARILLO BIOSCIENCES, INC.
("ABI") and its Subsidiaries and Affiliates (collectively referred to as the
"Company") with the share-holders by reinforcing the relation-ship between
participants' rewards and shareholder gains; (2) provide management with an
equity ownership in the Company commensu-rate with Company perfor-mance, as
reflected in increased shareholder value; (3) maintain competitive compen-sation
levels; and (4) provide an incentive to management for continuous employment
with the Company.


1.02.  Administration.


(a) The Plan shall be administered by the Board of Directors of ABI or by a
committee of directors appointed by the Board of Directors of ABI (the
"Committee"), as constituted from time to time.  The appointment of a Committee
shall not deprive the Board of Directors of authority to administer the Plan,
and the Committee shall not make Plan determinations, grants, or take other
actions which are contrary to or inconsistent with prior Plan actions taken by
the Board of Directors.  The Committee shall consist of at least two members of
the Board who are non-employee directors within the meaning ascribed to such
term in Rule 16b-3 promulgated under the Securities Exchange Act of 1934 (the
“1934 Act”), or within any successor definition or under any successor rule.


(b) The Board and/or Committee shall have the authority, in its sole discretion
and from time to time to:


(i)
designate the employees or classes of employees eligible to partici-pate in the
Plan;


(ii)
grant awards provided in the Plan in such form and amount, and subject to such
vesting, as the Board and/or Committee shall deter-mine, provided that in no
event shall the period for vesting be longer than that set forth in Section
2.04, below.


(iii)
impose such limitations, restrictions and conditions upon any such awards as the
Board and/or Committee shall deem appropriate; and


(iv)
interpret the Plan, adopt, amend and rescind rules and regulations relating to
the Plan, and make all other determina-tions and take all other action necessary
or advisable for the implementation and administration of the Plan.



1

--------------------------------------------------------------------------------



(c) Decisions and determinations of the Board and/or Committee on all matters
relating to the Plan shall be in their sole discretion and shall be conclusive. 
No member of the Board and/or Committee shall be liable for any action taken or
decision made in good faith relating to the Plan or any award thereunder.


(d) With respect to persons subject to Section 16 of the Securities Exchange act
of 1934 (the "1934 Act"), transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successor under the 1934
Act.  To the extent any provision of the Plan or action by the Board of
Directors or the Board and/or Committee fails to so comply, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the Board
of Directors or the Committee, as applicable.


(e) All usual and reasonable expenses of the Board and/or Committee shall be
paid by the Company, and no member shall receive compensation with respect to
his services for the Board and/or Committee except as may be authorized by the
Board of Direc-tors.  The Board of Directors and the Committee may employ
attorneys, consultants, accountants or other persons, and the Board of
Directors, the Committee, the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. 
All actions taken and all interpretations and determinations made by the Board
of Directors or the Committee in good faith shall be final and binding upon all
Employees who have received awards, and upon the Company and all other
interested persons.  No member of Board of Directors or the Committee shall be
personally liable for any action, determination, or interpre-tation taken or
made in good faith with respect to the Plan or awards made thereunder, and the
Company shall indemnify and hold harmless each member of the Board of Directors
or the Committee against all loss, cost, expenses or damages, occasioned by any
act or omission to act in connection with any such action, determination or
interpretation under or of the Plan, consistent with the Company's certificate
of incorporation and bylaws.


1.03.  Eligibility for Participation.


Participants in the Plan shall be selected by the Board and/or Committee from
among the employees of the Company.  In making this selection and in determining
the form and amount of awards, the Board and/or Committee shall consider any
factors deemed relevant, including the individual's functions,
responsibili-ties, value of services to the Company and past and potential
contributions to the Company's profitability and sound growth.


1.04.  Types of Awards Under Plan.


Awards under the Plan will be in the form of Incentive Stock Op-tions, as
described in Article II; provided, however, that Limited Rights, as de-scribed
in Article III, may be awarded with respect to Op-tions concurrently or
previously awarded.


2

--------------------------------------------------------------------------------



1.05.  Aggregate Limitation on Awards.


(a) Shares of stock which may be issued under the Plan shall be authorized and
unissued or treasury shares of common stock of ABI ("Common Stock").  The
maximum number of shares of Common Stock which may be issued under the Plan
shall be one million (1,000,000) shares.


(b) In addition to shares of Common Stock actually issued pursuant to the
exercise of Incentive Stock Options, there shall be deemed to have been issued a
number of shares equal to the number of shares of Common Stock in respect of
which Limited Rights (as described in Article III) shall have been exercised.


(c) Any shares of Common Stock subject to an Incen-tive Stock Option which for
any reason is terminated unexer-cised or expires shall again be available for
issuance under the Plan, but shares subject to an Incen-tive Stock Option which
are not issued as a result of the exercise of Limited Rights shall not again be
available for issuance under the Plan.


1.06.  Effective Date and Term of Plan.


(a) The Plan shall become effective on the date approved by the holders of a
majority of the shares of Common Stock present in person or by proxy and
entitled to vote at a duly called and noticed meeting of the Shareholders of
ABI.


(b) No awards shall be made under the Plan after 2027 provided, however, that
the Plan and all awards made under the Plan prior to such date shall remain in
effect until such awards have been satisfied or terminated in accordance with
the Plan and the terms of such awards.


ARTICLE II -- INCENTIVE STOCK OPTIONS


2.01.  Award of Incentive Stock Options.


The Board and/or Committee may, from time to time and subject to the provisions
of the Plan and such other terms and conditions as the Board and/or Committee
may prescribe, grant to any participant in the Plan one or more "Incentive Stock
Options," intended to qualify as such under the provisions of Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code") ("Incentive Stock
Options") to purchase for cash the number of shares of Common Stock allotted by
the Board and/or Committee.  The date an Incentive Stock Option is granted shall
mean the date selected by the Board and/or Committee as of which the Board
and/or Committee allots a specific number of shares to a participant pursuant to
the Plan.


3

--------------------------------------------------------------------------------



2.02.  Incentive Stock Option Agreements.


The grant of an Incentive Stock Option shall be evidenced by a written Incentive
Stock Option Agreement, executed by the Company and the holder of an Incentive
Stock Option (the "Optionee"), stating the number of shares of Common Stock
subject to the Incentive Stock Option evidenced thereby, and in such form as the
Board and/or Committee may from time to time determine.


2.03.  Incentive Stock Option Price.


The Option Price per share of Common Stock deliver-able upon the exercise of an
Incentive Stock Option shall be 100% of the Fair Market Value of a share of
Common Stock on the date the Incentive Stock Option is granted; provided,
however, that with respect to any Optionee who owns stock possessing more than
10% of the total combined voting power of all classes of stock of ABI or of its
parent or Subsidiary corporation (with such ownership determined in view of the
attribution provisions of Section 424(d) of the Code), the Option Price per
share of Common Stock deliver-able upon the exercise of an Incentive Stock
Option shall be 110% of the Fair Market Value of a share of Common Stock on the
date the Incentive Stock Option is granted.  The Board and/or Committee shall
determine the date on which an option is granted, provided that such date is
consistent with the Code and any applicable rules or regulations thereunder; in
the absence of such determination, the date on which the Board and/or Committee
adopts a resolution granting an option shall be considered the date on which
such option is granted, provided the Employee to whom the option is granted is
promptly notified of the grant and a written option agreement is duly executed
as of the date of the resolution.


2.04.  Term and Exercise.


Each Incentive Stock Option for employees who are not 10% owners is exercisable
during a period of ten years from the date of grant thereof , subject to the
Vesting Schedule for Employees who are not 10% Owners, set forth below.  With
respect to any Optionee who at the time the Option is granted owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of ABI or of its parent or Subsidiary corporation (with such owner-ship
deter-mined pursuant to the attribution rules set forth in Section 424(d) of the
Code), each Incentive Stock Option is exercisable during a period of five years
from the date of grant thereof, subject to the Vesting Schedule for Employees
who are 10% Owners, set forth below.  The term during which an option is
exercisable pursuant to this Section 2.04, whether five or ten years as the case
may be, shall be known as the “Option Term”.  No Incentive Stock Option shall be
exercisable after the expira-tion of its Option Term.  The Board and/or
Committee may also in its sole discretion acceler-ate the exerciseability or
vesting of any option or install-ment thereof at any time.
Vesting Schedule for Employees who are not 10% Owners.  Options awarded shall be
exercis-able, subject to the other terms and conditions of the Plan, only upon
the expira-tion of the designated number of years of active employment with the
Company from date of award, as provided below:
 20% of Options awarded - 1 year
 40% of Options awarded - 2 years
 60% of Options awarded - 3 years
 80% of Options awarded - 4 years
100% of Options awarded - 5 years
4

--------------------------------------------------------------------------------

Vesting Schedule for Employees who are 10% Owners.
 25% of Options awarded - 1 year
 50% of Options awarded - 2 years
 75% of Options awarded - 3 years
100% of Options awarded - 4 years
Except as provided in Sections 2.06, 2.07 and 2.08 hereof, no Incentive Stock
Option shall be exercised at any time unless the holder thereof is then a
regular full-time employee of the Company or one of its subsidiaries.


2.05.  $100,000 Per Year Limitation.


To the extent that the aggregate fair market value of stock with respect to
which incentive stock options within the meaning of Section 422 of the Code
(determined without regard to this section or Section 422(d) of the Code) are
exercisable for the 1st time by any individual during any calendar year (under
all plans of the individual’s employer corporation and its parent and subsidiary
corporations) exceeds $100,000, such options shall be treated as options which
are not incentive stock options within the meaning of Section 422 of the Code.


2.06.  Death of Optionee.


(a) Upon the death of the Optionee, any Incentive Stock Option exercisable on
the date of death may be exercised by the Optionee's estate or by a person who
acquires the right to exercise such Incentive Stock Option by bequest or
inheri-tance or by reason of the death of the Optionee, provided that such
exercise occurs within both the remaining Option Term of the Incentive Stock
Option and one year after the Optionee's death.


(b) The provisions of this Section shall apply notwithstanding the fact that the
Optionee's employment may have terminated prior to death, but only to the extent
of any Incentive Stock Options exercisable on the date of death.


2.07.  Retirement or Disability.


Upon the termination of the Optionee's employment by reason of permanent and
total disability (as defined herein) or retire-ment (as determined by the Board
and/or Committee), the Optionee may, within 36 months from the date of such
termination of employ-ment, exercise any Incentive Stock Options to the extent
such Incentive Stock Options were exercisable at the date of such termination of
employment.  Notwithstanding the forego-ing, neither retirement nor disability
shall extend the Option Term of any Incentive Stock Option, and the tax
treatment available pursuant to Section 422 of the Code upon the exercise of an
Incen-tive Stock Option will not be available to an Optionee who exercises any
Incentive Stock Option more than (i) 12 months after the date of termination of
employment due to permanent disability or (ii) three months after the date of
termination of employment due to retirement.  For purposes hereof, "permanent
and total disability" shall have the meaning set forth in Section 22(e)(3) of
the Code or any successor provision thereto.


5

--------------------------------------------------------------------------------



2.08.  Termination for Other Reasons.


Except as provided in Sections 2.06 and 2.07 or except as otherwise determined
by the Board and/or Committee, all Incentive Stock Options shall terminate upon
the termination of the Optionee's employment; provided, however, that if the
Optionee's employment was involuntarily terminated (with or without cause),
Optionee may exercise, during a 90-day period commencing with date of
termination, all Options theretofore vested, or which vest during said 90-day
period, under the Vesting Schedules set forth in Paragraph 2.04, above.  At the
end of the 90-day period, all rights of such Optionee under any then outstanding
option or right shall terminate and shall be forfeited immediately as to any
unexercised portion thereof.


2.09.  Other Limitations.


The tax treatment available pursuant to Sec. 422(a)(1) of the Code upon the
exercise of an Incentive Stock Option will not be available to an optionee who
after exercise of any Incentive Stock Option, disposes of the underlying
share(s) earlier than 2 years from the date of the granting of the Option, or
within 1 year of the transfer of such share(s) to him.


2.10.  Manner of Payment.


Each Stock Option Agreement shall set forth the procedure governing the exercise
of the Stock Option granted thereunder, and shall provide that, upon such
exercise in respect of any shares of Common Stock subject thereto, the Optionee
shall pay to the Company, in full, the Option Price for such shares with cash or
in shares of the Common Stock, valued at the Fair Market Value per Share on the
date of exercise.


2.11.  Issuance of Shares.


As soon as practicable after receipt of payment, the Company shall deliver to
the Optionee a certificate or certificates for such shares of Common Stock.  The
Optionee shall become a shareholder of the Company with respect to Common Stock
represented by share certificates so issued and as such shall be fully entitled
to receive dividends, to vote and to exercise all other rights of a shareholder.


2.12.  Effect of Exercise.


The exercise of any Stock Option shall cancel that number of related Limited
Rights, if any, which is equal to the number of shares of Common Stock purchased
pursuant to said Option.


2.13.  Rule 16b-3 Exemption.


Options granted under the Plan shall comply with the applicable provisions of
Rule 16b-3 promulgated under the 1934 Act, or any successor, and shall contain
such additional condi-tions or restrictions as may be required thereunder to
qualify for the maximum exemp-tion from Section 16 of the 1934 Act with respect
to Plan transactions.


6

--------------------------------------------------------------------------------



ARTICLE III -- LIMITED RIGHTS


3.01.  Award of Limited Rights.


Concurrently with or subsequent to the award of any Incentive Stock Option, the
Board and/or Committee may, subject to the provisions of the Plan and such other
terms and conditions as the Board and/or Committee may prescribe, award to the
Optionee with respect to each Option, a related limited right permitting the
Optionee, during a specified limited time period, to be paid the appreciation on
the Common Stock in lieu of exercising the Option ("Limited Right").


3.02.  Limited Rights Agreement.


Limited Rights granted under the Plan shall be evidenced by written agreements
in such form as the Board and/or Committee may from time to time determine.


3.03.  Exercise Period.


Limited Rights shall (and must) be exercised immediately preceding or
simultaneous with the date of a Change in Control of ABI (the "Exercise
Period"), and all Limited Rights held by the Optionee shall be exercised during
such Exercise Period, without regard to the Vesting Schedules set forth in
Paragraph 2.04; provided, however, that if a Change in Control shall have
occurred without notice or opportunity for exercise of Limited Rights, then the
Limited Rights shall be exercised as soon as practicable after a determi-nation
has been made that a "Change in Control" has occurred, or has been deemed to
have occurred.


As used in the Plan, a "Change in Control" shall be deemed to have occurred if


(a) individuals who were directors of ABI, immedi-ately prior to a Control
Transaction shall cease, within one year of such Control Transaction, to
constitute a majority of the Board of Directors of ABI (or of the Board of
Directors of any successor to ABI or to all or substan-tially all of its
assets), or


(b) any entity, person or Group other than ABI or a Subsidiary of ABI or an
Affiliate thereof acquires shares of ABI in a transaction or series of
transac-tions that result in such entity, person or Group directly or indirectly
owning benefi-cially fifty-one percent (51%) or more of the outstand-ing shares.


As used herein, "Control Transaction" shall be


(i)
any tender offer for or acquisition of capital stock of ABI,


(ii)
any merger, consol-idation, or sale of all or substan-tial-ly all of the assets
of ABI which has been approved by the sharehold-ers,


(iii)
any contested election of directors of ABI, or


(iv)
any combination of the fore-going;

which results in a change in voting power suf-ficient to elect a majority of the
Board of Direc-tors of ABI.  As used here-in, "Group" shall mean persons who act
in concert as described in Sections 13(d)(3) and/or 14(d)(2) of the Securi-ties
Ex-change Act of 1934, as amended.


7

--------------------------------------------------------------------------------



3.04.  Amount of Payment.


The amount of payment to which an Optionee shall be entitled upon the exercise
of each Limited Right shall be equal to 100% of the amount, if any, which is
equal to the difference between the Option Price of the Common Stock covered by
the related Option(s) as determined under Section 2.03, above, and the Market
Price of such Common Stock, but only if and to the extent said Market Price is
greater than said Option Price.  Market Price is defined to be the greater of
(i) the highest price per share of the Company's Common Stock paid in
connec-tion with any Change in Control and (ii) the highest price per share of
the Company's Common Stock paid pursuant to an unsolicited brokerage transaction
during the 60-day period prior to the Change in Control, in each case,
multiplied by the number of shares subject to such Option(s).


3.05.  Form of Payment.


Payment of the amount to which an Optionee is entitled upon the exercise of
Limited Rights, as determined pursuant to Section 3.04, shall be made solely in
cash.


3.06.  Effect of Exercise.


If Limited Rights are exercised, the Stock Op-tions related to such Limited
Rights cease to be exercisable to the extent of the number of shares with
respect to which the Limited Rights were exercised.  Upon the exercise or
termina-tion of the Options related to such Limited Rights, the Limited Rights
granted with respect thereto terminate to the extent of the number of shares as
to which the related Options were exercised or terminated.


3.07.  Retirement or Disability.


Upon termination of the Optionee's employment with the Company by reason of
permanent disability or retire-ment (as each is determined by the Board and/or
Committee), the Optionee may, within 36 months from the date of termination,
exercise any Limited Right to the extent such Limited Right is otherwise
exercis-able during such 36-month period.


3.08.  Death of Optionee or Termination for Other Reasons.


Except as provided in Section 3.07, or except as otherwise determined by the
Board and/or Committee, all Limited Rights granted under the Plan shall
terminate upon the termination of the Optionee's employment with the Company, or
upon the death of the Optionee.  Notwithstanding the foregoing, neither
retirement nor disability shall extend the Option Term of any Incentive Stock
Option, nor the term of any Limited Rights.


ARTICLE IV -- MISCELLANEOUS


4.01.  General Restriction.


Each award under the Plan shall be subject to the requirement that, if at any
time the Board and/or Committee shall determine that (i) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law, or (ii)
the consent or approval of any government regulatory body, or (iii) an agreement
by the grantee of an award with respect to the disposition of shares of Common
Stock, is necessary or desirable as a condition of, or in connection with, the
granting of such award or
8

--------------------------------------------------------------------------------

the issue or purchase of shares of Common Stock thereunder, such award may not
be consummated in whole or in part unless such listing, registration,
qualifica-tion, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Board and/or Committee.


4.02.  Non-Assignability.


No award under the Plan shall be assignable or transferable by the recipient
thereof, except by will or by the laws of descent and distribution.  During the
life of the recipient, such award shall be exercisable only by such person or by
such person's guardian or legal representative.


4.03.  Right to Terminate Employment.


Nothing in the Plan or in any agreement entered into pursuant to the Plan shall
confer upon any participant the right to continue in the employment of the
Company or affect any right which the Company may have to terminate the
employ-ment of such participant.


4.04.  Non-Uniform Determinations.


The Board’s and/or Committee's determinations under the Plan (including without
limitation determinations of the persons to receive awards, the form, amount and
timing of such awards, the terms and provisions of such awards and the
agreements evidencing same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, awards under
the Plan, whether or not such persons are similarly situated.


4.05.  Rights as a Shareholder.


The recipient of any award under the Plan shall have no rights as a shareholder
with respect thereto unless and until certificates for shares of Common Stock
are issued to him.


4.06.  Definitions.


In this Plan the following definitions (along with other definitions set forth
elsewhere in the Plan) shall apply:


(a) "Affiliate" means any person or entity which directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with ABI.


(b) "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:


(i)
If the Common Stock is listed on any established stock exchange or a national
market system, including without limita-tion the National Market System of the
National Association of Securities Deal-ers, Inc. Automated Quotation (“NASDAQ”)
System, the Fair Market Value of a share of Common Stock shall be the closing
sales price for such stock (or the clos-ing bid, if no sales were reported) as
quoted on such system or exchange (or the exchange with the greatest volume of
trading in Common Stock) on the date of grant, as reported in The Wall Street
Journal or such other source as the Board deems reliable;



9

--------------------------------------------------------------------------------

(ii)
If the Common Stock is quoted on the NASDAQ System (but not on the National
Market System thereof) or regularly quot-ed by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the bid and asked prices for the Common Stock on
the last market trading day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Board deems reliable;


(iii)
impose such limitations, restrictions and conditions upon any such awards as the
Board and/or Committee shall deem appropriate; and


(iv)
In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Board and/or Committee.

(c) "Option" means Incentive Stock Option.


(d) "Option Price" means the purchase price per share of Common Stock
deliverable upon the exercise of an Incentive Stock Option.


(e) "Subsidiary" means any corporation of which, at the time more than 50% of
the shares entitled to vote general-ly in an election of directors are owned
directly or indirect-ly by ABI or any Subsidiary thereof.


4.07.  Leaves of Absence.


The Board and/or Committee shall be entitled to make such rules, regulations and
determina-tions as it deems appropriate under the Plan in respect of any leave
of absence taken by the recipient of any award.  Without limiting the generality
of the foregoing, the Board and/or Committee shall be entitled to determine (i)
whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan and (ii) the impact, if any, of any
such leave of absence on awards under the Plan theretofore made to any recipient
who takes such leave of absence.


4.08.  Newly Eligible Employees.


The Board and/or Committee shall be entitled to make such rules, regulations,
determinations and awards as it deems appropriate in respect of any employee who
becomes eligible to participate in the Plan or any portion thereof after the
commencement of an award or incentive period.


4.09.  Adjustments.


In the event of any change in the outstanding Common Stock by reason of a stock
dividend or distribution, recapi-talization, merger, consolidation, split-up,
combination, exchange of shares or the like, the Board and/or Committee shall
appropri-ate-ly adjust the number of shares of Common Stock which may be issued
under the Plan, the number of shares of Common Stock subject to Options
theretofore granted under the Plan, the Option Price of Options theretofore
granted under the Plan, the amount and terms of any Limited Rights theretofore
awarded under the Plan, and any and all other matters deemed appropri-ate by the
Board and/or Committee.
10

--------------------------------------------------------------------------------



4.10.  Amendment of the Plan.


(a) The Board and/or Committee may, without further action by the shareholders
and without receiving further consideration from the participants, amend this
Plan or condition or modify awards under this Plan in response to changes in
taxation, securities or other laws or rules, regulations or regulatory
interpretations thereof applicable to this Plan or to comply with stock exchange
rules or requirements.


(b) The Board and/or Committee may at any time and from time to time terminate
or modify or amend the Plan in any respect, except that without shareholder
approval the Board and/or Committee may not (i) increase the maximum number of
shares of Common Stock which may be issued under the Plan (other than increases
pursuant to Section 4.10), (ii) extend the period during which any award may be
granted or exercised, or (iii) extend the term of the Plan.  The termination or
any modification or amendment of the Plan, except as provided in subsection (a),
shall not without the consent of a participant, affect his or her rights under
an award previously granted to him or her.


4.11.  Disposition of Option Shares; Withholding Taxes.


Upon the disposition (within the meaning of Code Section 424(c)) of shares of
Common Stock acquired pursuant to the exercise of an Incentive Stock Option
prior to the expiration of the holding period requirements of Code Section
422(a)(1)(see Section 2.09, above), the Optionee shall be required to give
notice to the Company of such disposition and the Company shall have the right
to require the Optionee to pay to the Company the amount of any taxes that are
required by law to be withheld with respect to such disposition.


4.12.  Shares Unregistered.


Shares issued upon exercise of any Stock Option shall be restricted, and shall
bear any required or appropriate legends. There is no assurance that a market
for the shares will be available or that the Company’s securities will continue
to qualify for resale pursuant to Rule 144 promulgated under the Securities Act
of 1933 (the “1933 Act”). The Company makes no representation that its
securities will continue to qualify for resale under Rule 144 nor that its
securities will continue to be traded on the over-the-counter bulletin board or
any other exchange and the Optionee is solely responsible for determining that
any resale by him of the shares is lawful under applicable federal and state
securities laws.


11